Name: COMMISSION REGULATION (EC) No 392/96 of 1 March 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 53/18 PEN ! Official Journal of the European Communities 2. 3 . 96 COMMISSION REGULATION (EC) No 392/96 of 1 March 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy f), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 2 March 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. (2) OJ No L 307, 20. 12. 1 995, p. 21 . (3) OJ No L 387, 31 . 12. 1992, p. 1 .H OJ No L 22, 31 . 1 . 1995, p. 1 . 2. 3 . 96 JaiN Official Journal of the European Communities No L 53/19 ANNEX to the Commission Regulation of 1 March 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 15 052 43,7 0805 30 20 052 51,5 060 80,2 204 88,8 064 59,6 220 74,0 066 41,7 388 67,5 068 62,3 400 61,2 204 84,5 512 54,8 208 44,0 520 66,5 212 83,1 524 100,8 624 161,5 528 85,1 999 73,4 600 78Ã ² 0707 00 15 052 125,6 624 61,0 053 156,2 999 71,8 060 61,0 0808 10 51 , 0808 10 53, || 0808 10 59 052 64,0 066 53,8 064 78,6 068 121,6 388 105,8 204 144,3 400 73,2 I 624 156,5 404 69,3 999 117,0 508 68,4 0709 10 10 220 369,6 512 87,7 999 369,6 524 57,4 0709 90 73 052 134,9 528 97,9 204 77,5 624 86,5 412 54,2 728 107,3 624 241,6 l 800 78,0 999 127,1 804 21,0 0805 10 01 , 0805 10 05, 999 76,5 0805 10 09 052 46,4 0808 20 31 039 103,0 204 41,1 052 86,3 208 58,0 064 72,5 212 47,7 388 88,3 220 47,1 400 111,9 388 40,5 512 69,3 400 42,2 528 67,8 436 41,6 624 79,0 448 36,4 728 115,4 600 75,3 800 55,8 624 49,4 804 112,9 999 47,8 I 999 87,5 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999 stands for 'of other origin .